In related actions to recover damages for personal injuries, (1) the defendant Ruth Shulman, as administratrix of the estate of Marc Shulman, appeals from an order of the Supreme Court, Kings County (Bonina, J.), dated July 9, 2002, which denied her motion for summary judgment dismissing the complaint and all counterclaims and cross claims insofar as asserted against her, and (2) the defendants Cartov Leasing, Inc., doing business as Dollar Rent-A-Car, and Citiwide Auto Leasing, Inc., doing business as Dollar Rent-A-Car, cross-appeal, as limited by their brief, from so much of the same order as denied that branch of their cross motion which was for summary judgment dismissing all of the causes of action alleging negligence insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment. Santucci, J.P., S. Miller, Goldstein and Cozier, JJ., concur.